[Cite as Spizzirri v. Ohio Dept. of Job & Family Servs., 2015-Ohio-4895.]



                               IN THE COURT OF CLAIMS OF OHIO



JAMES SPIZZIRRI

        Plaintiff

        v.

OHIO DEPARTMENT OF JOB AND FAMILY SERVICES

        Defendant

Case No. 2015-00154-AD

Clerk Mark H. Reed

MEMORANDUM DECISION


        {¶1}     On March 2, 2015, James Spizzirri (hereinafter “plaintiff”) filed a complaint
against the Ohio Department of Jobs and Family Services (hereinafter “ODJFS”). In his
complaint the plaintiff, presumably a licensed foster parent, alleged that sometime in
2014 a foster child was placed in his home by the Hancock County Department of Jobs
and Family Services (hereinafter “Hancock County JFS”).                     Plaintiff states that
employees of Hancock County JFS failed to disclose the magnitude of this foster child’s
behavioral issues, which manifested in, among other things, extremely destructive
behaviors. As a result of this foster child’s malicious acts, plaintiff suffered damage to
his personal and real property in the approximate amount of $10,000. Plaintiff did not
disclose whether or not he had insurance coverage available to reimburse him for either
all or part of his loss.
        {¶2} On June 11, 2015, ODJFS filed an Investigation Report which read, in
pertinent part, as follows:
    a. In Ohio, foster care and adoption programs are administered by either public
       children service agencies ("PCSA") or private, licensed agencies. Neither the
       PCSAs nor their employees are agents of the State, but instead they are county
       agencies and therefore are considered political subdivisions for purposes of
       Chapter 2742 of the Revised Code.
   b. The PCSA with custody of a child is responsible for evaluating the needs of the
      child, determining the most appropriate placement for that child and sharing all
      relevant information about the child with the chosen placement. All adoptions
      must be approved by a probate court. ODJFS has no involvement in foster care
      or adoption cases. The extent the State supervises a PCSA in a foster care or
      adoption case is to pass through federal funds for the care of the child in the
      PCSA’s custody, to promulgate administrative rules for the administration of the
      child protection program and to investigate allegations of administrative rule
      violations by the PCSA. Therefore, defendant has no direct knowledge of the
      claims stated by claimant and cannot provide any additional information to the
      Court.

       {¶3} In a response filed June 25, 2015, the plaintiff disputed the position of
ODJFS, asserting among other things that ODJFS took over Hancock County JFS
responsibilities in 2015. However, there is no evidence in the record to support this fact.
Plaintiff also states that since his adoption subsidy for this child was made from the
State of Ohio, ODJFS is the responsible party for his loss.
       {¶4} The Court is unable to agree with the arguments advanced by the plaintiff. It
is rather the finding of this Court that ODJFS is correct in its assertion that there was no
state action. Regardless of how the employees of the Hancock County JFS are paid
(and it is most likely they are paid from a combination of federal, state, and county
funds), the workers that placed the foster child in the plaintiff’s home are not employees
or agents of ODJFS, rather they are county employees.                Moreover, the legal
determination of whether or not the foster child in question was approved for placement
in plaintiff’s home, and therefore subsequently eligible for adoption, was made by the
Hancock County Juvenile and Probate Courts respectively, which are also certainly not
part of or under the control of ODJFS.
       {¶5} Thus, the plaintiff has failed to state a claim against a state agency or entity
upon which relief can or should be granted and therefore, the complaint filed March 2,
2015 is hereby DISMISSED.
                           IN THE COURT OF CLAIMS OF OHIO



JAMES SPIZZIRRI

          Plaintiff

          v.

OHIO DEPARTMENT OF JOB AND FAMILY SERVICES

         Defendant

Case No. 2015-00154-AD

Clerk Mark H. Reed

ENTRY OF ADMINISTRATIVE DETERMINATION


          Having considered all the evidence in the claim file, and for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are waived.




                                                   ________________________________
                                                   MARK H. REED
                                                   Clerk

Entry cc:

James Spizzirri                                    Cynthia C. Dungey, Director
962 Green Drive                                    Department of Job & Family Services
Coshocton, Ohio 43812                              30 East Broad Street, 32nd Floor
                                                   Columbus, Ohio 43215



Filed 7/1/15
Sent to S.C. Reporter 11/24/15